              Case
               Case2:20-cr-00025-RSL
                    2:20-cr-00025-RSL Document
                                       Document6-1 Filed06/22/20
                                                7 Filed  06/09/20 Page
                                                                   Page11ofof22




 1                                                                JUDGE ROBERT S. LASNIK
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7   UNITED STATES OF AMERICA,                      )   NO. CR20-025RSL
                                                    )
 8                      Plaintiff,                  )
                                                    )   ORDER GRANTING MOTION FOR
 9                 v.                               )   EARLY TERMINATION OF
                                                    )   SUPERVISED RELEASE
10   BRIAN KAALA FRANCIS,                           )
                                                    )
11                      Defendant.                  )
12
            This matter having come before the Court on the Defendant’s Motion for
13
     Termination of Supervised Release, and the Court having reviewed the motion, and the
14   records and files herein,
15          THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that termination of Mr.
16   Francis’ supervised release is warranted by the conduct of Mr. Francis and in the interests
17   of justice;
18          IT IS FURTHER ORDERED that the term of supervised release for Mr. Francis

19   shall be terminated, effective immediately.
            The Clerk of the Court is directed to send copies of this order to all counsel of
20
     record, and to the United States Probation Office.
21
            IT IS SO ORDERED.
22
                       22nd day of June,
            DONE this _______       une, 2020.
23
24
                                                _
                                                ________________________________
                                                ______________________________________
25                                              ROBERT S. LASNIK
                                                UNITED STATES DISTRICT JUDGE
26

       ORDER GRANTING MOTION                                       FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                          1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                            Seattle, Washington 98101
       (Brian Kaala Francis; CR20-025RSL) - 1                                      (206) 553-1100
              Case
               Case2:20-cr-00025-RSL
                    2:20-cr-00025-RSL Document
                                       Document6-1 Filed06/22/20
                                                7 Filed  06/09/20 Page
                                                                   Page22ofof22




 1
 2   Presented by:

 3   s/ Mohammad Ali Hamoudi
 4   Assistant Federal Public Defender
     Attorney for Brian Kaala Francis
 5   Office of the Federal Public Defender
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING MOTION                                FEDERAL PUBLIC DEFENDER
       FOR EARLY TERMINATION                                   1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                     Seattle, Washington 98101
       (Brian Kaala Francis; CR20-025RSL) - 2                               (206) 553-1100
